A0 93C (08/18) Warrant by Tclcolione or Other Reliable Electronic Means                      ^ Original

                                             United States District Court                                                                    sF5uaa
                                                                          District of Guam
                                                                                                                              m 082021"^              * ^


                  In the Matter of the Search of                                 )                                                       G.QUInfATA
             (Briefly describe the property to be searched                       )                                                    0/'
              or identify the person by name and address)                        )      CaseNOy,^                         r\ 4 H
    Information associated with Facebook User Identification )                                //Aj ^ I *" U (J 1 I O
       Number 100009379108075 stored at Facebook, Inc.                           )
          premises in Menio Park, OA (See Attachment A)                          ^

                 WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
To:       Any authorized law enforcement officer
          An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property located in the                           Northern            District of                    California
(identify the person or describe the property to be searched and give its location):
  information associated with Facebook User identification Number 100009379108075 stored at Facebook, Inc. premises in
  Menio Park, OA. Property further described in Attachment A.




          1 find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  See Attachment B which Is incorporated herein.




          YOU ARE COMMANDED to execute this warrant on or before                                       May IB, 2021               (not to exceed 14 days)
          in the daytime 6:00 a.m. to 10:00 p.m.                O at any time in the day or night because good cause has been established.
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
           The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                         Michael J. Bordaiio, United States Magistrate Judge .
                                                                                                          (United States Magistrate Judge)

       □ Pursuant to 18 U.S.C. § 3103a(b), 1 find that immediate notification may have an adverse result listed in 18 U.S.C.
 § 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
 property, will be searched or seized (check the appropriate box)
       □ for           days (not to exceed 30)           until, the facts justifying, the later specific date of                                            .

 Date and   time issued:                 ^
                                             j                     ?-'-3r                                          (.1^ l^dolin
                                                                                                                  Judge's signature

 City and state: Hagatna, Guam                                                                MICHAEL J. BORDALLO, U.S. Magistrate Judge
                                                                                                                Printed name and title


                                                                   ORIGINAL
                               Case 1:21-mj-00118 Document 2 Filed 06/08/21 Page 1 of 7
AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means(Page 2)

                                                                            Return

Case No.:                                Date andrtime warrant executed:                Copy of warrant and inventory left with:
filT {LI-OOII^                                                                          ijJiJbM-d -k)
Inventory made in the presence of:

Inventory of the property taken and name(s) of any person(s) seized:




                                                                        Certification




        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:         4^          ^

                                                                                                    Va^^
                                                                                                  Printed name




                                                                JAl'lini::.
                              Case 1:21-mj-00118 Document 2 Filed 06/08/21 Page 2 of 7
                                     ATTACHMENT A

                                  Property to Be Searched

       This warrant applies to information associated with unique Facebook User Identification

Number 100009379108075 that is stored at premises owned, maintained, controlled, or operated

by Facebook, Inc., a company headquartered in Menlo Park, California.




           Case 1:21-mj-00118 Document 2 Filed 06/08/21 Page 3 of 7
                                       ATTACHMENT B


                                 Particular Things to be Seized

I.     Information to be disclosed by Facebook

       To the extent that the Information described in Attachment A is within the possession,

custody, or control of Facebook Inc.("Facebook"), regardless of whether such information is

located within or outside of the United States, including any messages, records, files, logs, or

information that have been deleted but are still available to Facebook, or have been preserved

pursuant to a request made under 18 U.S.C. § 2703(f), Facebook is required to disclose the

following information to the government for each user ID number listed in Attachment A:

       (a)     All contact and personal identifying information, including the full name, user

               identification number, birth date, gender, contact e-mail addresses, physical

               address (including city, state, and zip code), telephone numbers, screen names,

               websites, and other personal identifiers for Facebook User Identification Number

               100009379108075.


       (b)     All activity logs for the account and all other documents showing the user's posts

               and other Facebook activities from October 24, 2020 to November 20,2020;

       (c)     All photos and videos uploaded by that user ID number and all photos and videos

               uploaded by any user that have that user tagged in them from October 24,2020 to

               November 20, 2020, including Exchangeable Image File("EXIF")data and any

               other metadata associated with those photos and videos;

       (d)     All profile information; News Feed information; status updates; videos,

               photographs, articles, and other items; Notes; Wall postings; friend lists, including

               the friends' Facebook user identification numbers; groups and networks of which




             Case 1:21-mj-00118 Document 2 Filed 06/08/21 Page 4 of 7
        the user is a member, including the groups' Facebook group identification

        numbers; future and past event postings; rejected "Friend" requests; comments;

        gifts; pokes; tags; and information about the user's access and use of Facebook

        applications;

(e)     All records or other information regarding the devices and internet browsers

        associated with, or used in connection with, that user ID number, including the

        hardware model, operating system version, unique device identifiers, mobile

        network information, and user agent string;

(f)     All other records and contents of communications and messages made or received

        by the user from October 24,2020 to November 20,2020, including all

        Messenger activity, private messages, chat history, video and voice calling

        history, and pending "Friend" requests;

(g)     All "check ins" and other location information;

(h)     All IP logs, including all records ofthe IP addresses that logged into the account;

(i)     All records ofthe account's usage of the "Like" feature, including all Facebook

        posts and all non-Facebook webpages and content that the user has "liked";

(j)     All information about the Facebook pages that the account is or was a "fan" of;

(k)     All past and present lists offriends created by the account;

(1)     All records of Facebook searches performed by the account from October 24,

        2020 to November 20, 2020;

(m)     All information about the user's access and use of Facebook Marketplace;

(n)     The types ofservice utilized by the user;




      Case 1:21-mj-00118 Document 2 Filed 06/08/21 Page 5 of 7
       (o)     The length of service (including start date) and the means and source ofany

               payments associated with the service (including any credit card or bank account

               number);

       (p)     All privacy settings and other account settings, including privacy settings for

               individual Facebook posts and activities, and all records showing which Facebook

               users have been blocked by the account;

       (q)     All records pertaining to communications between Facebook and any person

               regarding the user or the user's Facebook account, including contacts with support

               services and records of actions taken.


       Facebook is hereby ordered to disclose the above information to the government within

14 days of service of this warrant.

II.    Information to be seized by the government.

       All information described above in Section I that constitutes fruits, evidence and

instrumentalities of violations of 18 U.S.C. § 2252(a)(2) involving JASON S. BROWN since

October 24, 2020, including, for each account or identifier listed on Attachment A,information

pertaining to the following matters:

           (a) Communication on the Facebook Messenger application regarding the receipt

               and/or distribution of child pornography.

           (b) The identity ofthe person(s) who created or used the user ID number, including

               records that help reveal the whereabouts of such person(s).

       This warrant authorizes a review of electronically stored information, communications,

other records and information disclosed pursuant to this warrant in order to locate evidence,

fruits, and instrumentalities described in this warrant. The review of this electronic data may be

                                                 3




             Case 1:21-mj-00118 Document 2 Filed 06/08/21 Page 6 of 7
conducted by any government personnel assisting in the investigation, who may include, in

addition to law enforcement officers and agents, attomeys for the government, attorney support

staff, and technical experts. Pursuant to this warrant, the FBI may deliver a complete copy ofthe

disclosed electronic data to the custody and control of attomeys for the govemment and their

support stafffor their independent review.




           Case 1:21-mj-00118 Document 2 Filed 06/08/21 Page 7 of 7
